



COURT OF APPEAL FOR ONTARIO

CITATION: Conway (Re) 2014 ONCA 635

DATE: 20140916

DOCKET: C57864

Watt, Tulloch and Benotto JJ.A.

IN THE MATTER OF: Paul Martin Conway

AN APPEAL UNDER PART XX.1 OF THE
CODE

Paul Martin Conway, in person

Suzan E. Fraser, for the appellant

Janice E. Blackburn, for the person in charge of St.
    Josephs Healthcare Hamilton

Riun Shandler, for the Crown

Heard: August 28, 2014

On appeal from the disposition of the Ontario Review
    Board, dated August 22, 2013.

ENDORSEMENT

[1]

Mr. Conway appeals from a disposition of the Ontario Review Board
    (ORB).  He has been detained in various psychiatric institutions since
    February 1984, when he was found not guilty by
reason
    of insanity (NGRI) on a charge of sexual assault with a weapon.  In the
    disposition under appeal, the ORB unanimously concluded that the appellant
    continues to pose a significant threat to the safety of the public and that
    detention in a general forensic unit with some additional privileges was the
    least onerous and least restrictive disposition in the circumstances.

[2]

The conduct underlying the index
    offence involved an incident in which Mr. Conway threatened his aunt at
    knifepoint and forced her to have sexual intercourse with him repeatedly. 
    Although the appellants various treating psychiatrists have disagreed
    regarding his precise diagnosis, the majority have diagnosed him as suffering
    from a major mental illness and a personality disorder.

[3]

The appellant has had numerous hearings
    before the ORB.  At the time of the disposition under appeal, he was detained
    in a medium secure unit at St. Josephs Healthcare Hamilton (SJHH).

[4]

Before the Board, the appellant sought
    an absolute discharge or, alternatively, a conditional discharge.  At a minimum,
    he sought privileges such as unescorted community passes.  The Board
    unanimously concluded that the appellant continues to represent a significant
    threat to public safety.  It was noted that while he had made progress during
    the period under review, he continued to present as verbally abusive,
    demanding, intimidating and threatening on a regular basis, with little ability
    to control his rage.   The Board found that the appellant often made female
    staff members feel uncomfortable and suggested that the female students of
    nearby Mohawk College could be vulnerable if the appellant were left
    unsupervised.  The Board concluded that without support from the hospital,
    there was a real possibility that an untoward event could place the public at
    significant risk of psychological or physical harm.

[5]

Finally, the Board concluded that given
    the significant risk the appellant posed, the least onerous and least
    restrictive disposition was to detain him in a general forensic unit with the
    privilege of 48 hour travel passes within Southern Ontario, provided he is
    accompanied by hospital staff or another approved person.

[6]

The appellant now appeals the
    disposition on several grounds.

[7]

The appellant submits that the ORB
    erred by making a decision in the absence of positive evidence on the threshold
    question of significant risk.  The appellant contends that there was no
    positive evidence that he posed a significant threat or risk to the safety of
    the public, and as such, he should have been granted an absolute discharge. 
    According to the appellant, the Board erred by placing a burden on him to
    demonstrate behavioural control and a capacity to live without anger.  The
    appellant claims that there were no incidents where he behaved inappropriately
    while in the community, which indicated that he does not pose a risk in these
    circumstances.  The appellant further argues that he has a flawless record of
    behaviour when outside the hospital unit and was making progress in therapy.  The
    Board, he says, ignored this fact, and thus fundamentally misapprehended the
    evidence.

[8]

With respect to the Boards reference
    to the proximity of Mohawk College to the hospital and observation that the
    schools female population could be vulnerable, the appellant submits that this
    observation was either improper judicial notice or mere speculation which
    should not have been considered.  None of the parties presented evidence or
    arguments on this subject, thus it was unfair of the Board to have considered
    this factor.

[9]

The appellant further argues that the
    Boards rejection of his request for indirectly supervised community privileges
    was unreasonable.  As well, the Board fundamentally misapprehended the evidence
    or disregarded relevant evidence which favoured a more liberal disposition. 
    And finally, the Board misapplied the test for a conditional discharge.

[10]

We do not agree.

[11]

The Board accepted and relied on the
    evidence contained in the appellants hospital record of over fifty documented incidents
    involving behaviour that ranged from threatening to assaultive.  In addition,
    the appellants treating psychiatrist, Dr. Ferencz testified that the appellant
    represents a significant threat to the safety of the public.

We do not agree that the
    Board impermissibly placed a burden upon the appellant to demonstrate his
    capacity to live without anger.  The Board correctly gave a significant
    amount of weight to the evidence of Dr. Ferencz who expressly disagreed with
    the suggestion that the appellant is less able to control his behaviour on the
    ward, given his relatively successful record of behaviour off the ward.  The
    evidence before the Board clearly demonstrated that the appellant consistently
    exhibited explosive anger with little or no provocation, and that his mental
    condition, which included untreated paranoia, would at times reach psychotic
    proportions.  The appellants behaviour, coupled with his lack of insight into
    his own condition, in our view, satisfies the test in
R. v. Winko,
[1999] 2 S.C.R. 625
, that he poses a foreseeable and substantial risk of
    physical or psychological harm to members of the public that is serious and
    beyond the trivial or annoying.  In this regard, the Boards finding of
    significant threat is reasonable.

[12]

There was also evidence of the
    appellants noted progress which the Board considered and acted on.  The
    hospital had recommended two very significant steps forward: a move from the
    secure forensic unit to the general forensic unit and community access with an
    approved person.  The Board expressly referred to that evidence and accepted
    it.  The Board rejected the submission that indirectly supervised community
    privileges be implemented on the basis that the appellant was ill-prepared to
    deal with the public on his own.

[13]

The evidence before the Board was
    replete with incidents of concern relating to members of the public as well as
    patients, volunteers and hospital staff.  There was also evidence that the
    appellant repeatedly made inappropriate sexualized hetero-social interactions
    with females that at times resulted in the hospital asking the appellant to
    not interact with the staff member.

[14]

We agree that the Boards concern,
    expressed for the first time in its reasons, about the proximity of Mohawk
    College to the hospital and the potential risk that the appellant may pose to
    female students was ill-advised.  However, we do not find that this reference
    constituted an error of such significance that it requires appellate
    intervention.  In our view, this reference was merely an observation and an
    illustration of a potential risk to public safety, given the appellants
    antecedents, if he were left unsupervised in the community.

[15]

In our view, the Board correctly relied
    on the evidence which was adduced that the appellant represented a significant
    threat to the safety of the public.  The Board then considered what would be
    the least onerous and least restrictive disposition, having regard to the
    enumerated factors as set out in s. 672.54 of the
Criminal Code
.

[16]

In our view, the Board correctly
    concluded that a conditional discharge was not an available disposition.  The
    Board relied on the hospitals plan for gradual reintegration back into the
    community.  It was entitled to do so.

[17]

Accordingly, the appeal is dismissed.

David Watt J.A.

M. Tulloch J.A.

M.L. Benotto J.A.


